Citation Nr: 1214597	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, and his decorations include the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the above claims.

In March 2012, the Veteran was afforded a personal hearing before the undersigned.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a left shoulder disability be withdrawn.

2.  Residuals of a left hip dislocation had their onset during active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Residuals of a left hip dislocation were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the March 2012 hearing, the Veteran stated that he wished to withdraw his claim of service connection for a left shoulder disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for service connection for a left shoulder disability and this claim is dismissed.

II.  Service connection

In this decision, the Board grants service connection for residuals of a left hip dislocation.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for residuals of a left hip dislocation.  

Service treatment records reveal that the Veteran was treated in August 1982 for an anterior dislocation of the left hip that was caused by a motor vehicle accident.

Post-service private treatment shows that the Veteran was treated for left hip pain in May 2005.  X-rays and magnetic resonance imaging of the left hip revealed no abnormalities of the left hip.  During treatment in December 2005, the Veteran was diagnosed as having trochanteric bursitis of the left hip.  The Veteran stated that he had intermittent pain since his hip dislocation in service, but the pain intensified in May 2005.  

The Veteran was afforded a VA examination in February 2007.  The examiner noted the Veteran's in-service injury to the left hip and stated that the left hip progressively returned to normal following physical therapy.  The Veteran reported that during the past 5 to 6 years, he had progressive discomfort.  It was noted that the course since onset was progressively worse.  The Veteran was diagnosed as having trochanteric bursitis of the left hip following a physical examination.  The examiner opined that trochanteric bursitis was less likely as not caused by or a result of the 1982 left hip injury and motor vehicle accident.  The examiner explained that the accident was in 1982 and the symptoms were resolved until 2001-2002 so the chronology of events does not allow this to be related twenty years later.

During the March 2012 hearing, the Veteran stated that his left hip problems began in service following a motor vehicle accident and continued since service, and his spouse corroborated that account.  Following service, he continued treatment for his left hip and he had the same symptoms as during service, but they became progressively worse.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having trochanteric bursitis of the left hip.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as stomach pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that his problems with his left hip first manifested during service following a motor vehicle accident and continued since that time.  

The Board recognizes that the record contains a negative VA opinion regarding the claim of service connection.  The Board, however, does not find this opinion persuasive.  Although the examiner based the opinion on a review of the claims file, the examiner based his opinion on the Veteran's symptoms resolving until 2001 or 2002, the Board finds that the opinion is based on an inaccurate factual predicate and thus is not probative.  It was noted during the examination that the course since onset was progressively worse.  The Veteran did report that he had progressive discomfort during the past 5 to 6 years, but he did not report that the symptoms resolved.  In fact, during the March 2012 hearing, both he and his wife testified that he had continued symptoms since service.  Further, during December 2005 private treatment, the Veteran stated that he had intermittent pain since his hip dislocation in service, but the pain intensified in May 2005.  Therefore, the examiners opinion is not persuasive.

The Board finds the Veteran's account of having pain in his left hip since service both competent and credible and is supported by service treatment records and his wife's testimony.  The Board notes that there was no intervening injury to the left hip since service.  Thus, the evidence demonstrates that the Veteran's left hip disability began during service and he had continuity of symptoms after discharge.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for residuals of a left hip dislocation.  


ORDER

The appeal on the claim of service connection for a left shoulder disability is dismissed.

Service connection for residuals of a left hip dislocation is granted.


REMAND

The Board finds that a VA examination is necessary in this case.  During the March 2012 hearing, the Veteran stated that he injured his left knee while doing parachute jumps during service.  He noticed pain in his left knee following several jumps and that pain continued since service.  Service treatment records, however, are silent regarding any treatment of the left knee.  The Veteran was treated for a left foot injury, but there was no explanation of how the injury occurred.  In addition, the available post-service treatment records are silent for any treatment or diagnosis of a left knee disability.  Although the Veteran is competent to report having pain in his left knee, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).  The Veteran's service records support his claim that he performed parachute jumps as he received a parachute badge and his wife testified that he had knee problems since service.  In light of the foregoing, the Board finds that a VA examination is necessary in order to fairly decide his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that as service connection was granted for residuals of a left hip dislocation, an opinion is necessary for service connection for the left knee disability as secondary to service-connected residuals of a left hip dislocation.

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

As a remand is necessary in this case, any additional treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee disability and his symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed left knee disability.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any current left knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a left knee disability that is related to or had its onset in service, including parachute jumps.  In offering this opinion, the examiner must acknowledge and discuss the competent lay evidence showing a continuity of left knee symptoms since service.

If the examiner determines that a left knee disability is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a left knee disability was caused or aggravated as a consequence of the Veteran's service-connected residuals of a left hip dislocation.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner should offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


